                                             Case 5:18-cv-05623-BLF Document 151 Filed 12/01/20 Page 1 of 9




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                              NORTHERN DISTRICT OF CALIFORNIA

                                   5                                          SAN JOSE DIVISION

                                   6

                                   7     RONALD CHINITZ,                                     Case No. 18-cv-05623-BLF
                                   8                     Plaintiff,
                                                                                             ORDER APPROVING IN PART
                                   9               v.                                        PLAINTIFF’S MOTION FOR
                                                                                             APPROVAL OF CLASS NOTICE PLAN
                                  10     INTERO REAL ESTATE SERVICES,
                                                                                             [Re: ECF 131]
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13            Before the Court is Plaintiff Ronald Chinitz’s motion for approval of class notice plan. See

                                  14   Mot., ECF 131. Defendant Intero Real Estate Services (“Intero”) opposes many elements of this

                                  15   plan, see Opp’n, ECF 142, and Chinitz proposed several compromises, see Reply, ECF 144.

                                  16   Generally speaking, the Court finds the notice plan the best notice practicable under the

                                  17   circumstances, with the combination of direct and indirect notice plans appearing reasonably

                                  18   calculated to reach at least 70% of class members. For the reasons discussed below, the Court will

                                  19   approve in part Chinitz’s proposed notice plan.

                                  20    I.      BACKGROUND

                                  21            On July 22, 2020, this Court granted Chinitz’s motion for class certification. See Order,

                                  22   ECF 126. The Order certified two classes: A National Do Not Call (“DNC”) Class for injunctive

                                  23   relief under Rule 23(b)(2) and for damages under Rule 23(b)(3), and an Internal DNC Class under

                                  24   Rule 23(b)(2). Id. at 26-27. Intero filed a motion for reconsideration of this decision on August 5,

                                  25   2020, and the Court denied Intero’s motion on September 23, 2020. See Order, ECF 138. Intero’s

                                  26   Rule 23(f) petition to the Ninth Circuit for review of this Court’s class certification order was

                                  27   denied on October 19, 2020. See Order, ECF 143.

                                  28            This class notice plan concerns the National DNC class. See Mot. The plan calls for 1)
                                          Case 5:18-cv-05623-BLF Document 151 Filed 12/01/20 Page 2 of 9




                                   1   individual notice via email or United States Postal Service first class mail; 2) a media plan which

                                   2   will serve as indirect notice; and 3) a case website and toll-free information line. Mot. 3. Chinitz

                                   3   has retained Epiq Class Action & Claims Solutions, Inc. (“Epiq”), a class action administrator, to

                                   4   oversee the notice process. Id. 2. Epiq has served in this role in dozens of class action litigations,

                                   5   including Coffeng v. Volkswagen Group of America, Inc., No. 17-cv-01825-JD (N.D. Cal. June 10,

                                   6   2020). Mot. 2; Decl. of Cameron Azari (“Azari Decl.”) ¶¶ 5-7, ECF 131-1. Intero disagrees with

                                   7   the following components of the notice plan: A) The Azari declaration submitted in support of the

                                   8   motion; B) Chinitz’s plan for direct notice, including the “reverse lookup” method and email

                                   9   notice procedure; C) the disclosure and use of the data underlying the reverse lookup process; D)

                                  10   the banner advertisement Chinitz proposes placing on Intero’s website as part of its indirect notice

                                  11   plan; and E) the language in the notice documents. See Opp’n. In Chinitz’s words, “Intero’s

                                  12   position is not that there is a better, more practicable notice plan, but rather that the notice plan
Northern District of California
 United States District Court




                                  13   offered is not perfect and therefore should be rejected entirely,” as Intero attempts “a third bite at

                                  14   the apple on class certification.” Reply 1-2.

                                  15

                                  16    II.   LEGAL STANDARD

                                  17          Under Federal Rule of Civil Procedure 23(c)(2)(B), for any class certified under Rule

                                  18   23(b)(3), the Court “must direct to class members the best notice that is practicable under the

                                  19   circumstances, including individual notice to all members who can be identified through

                                  20   reasonable effort.” Fed. R. Civ. P. 23(c)(2)(B); Schneider v. Chipotle Mexican Grill, Inc., No. 16-

                                  21   CV-02200-HSG, 2019 WL 1512265, at *2 (N.D. Cal. Apr. 8, 2019). “The notice may be by one or

                                  22   more of the following: United States mail, electronic means, or other appropriate means.” Fed. R.

                                  23   Civ. P. 23(c)(2)(B). The notice must clearly and concisely state:

                                  24

                                  25          (i) the nature of the action;

                                  26          (ii) the definition of the class certified;

                                  27          (iii) the class claims, issues, or defenses;

                                  28          (iv) that a class member may enter an appearance through an attorney if the member
                                                                                             2
                                          Case 5:18-cv-05623-BLF Document 151 Filed 12/01/20 Page 3 of 9




                                   1           so desires;

                                   2           (v) that the court will exclude from the class any member who requests exclusion;

                                   3           (vi) the time and manner for requesting exclusion; and

                                   4           (vii) the binding effect of a class judgment on members under Rule 23(c)(3).

                                   5

                                   6   Fed. R. Civ. P. 23(c)(2)(B); Schneider, 2019 WL 1512265, at *2. “The class must be notified of a

                                   7   proposed settlement in a manner that does not systematically leave any group without notice”

                                   8   Officers for Justice v. Civil Serv. Comm’n of City & Cty. of San Francisco, 688 F.2d 615, 624 (9th

                                   9   Cir. 1982). Individual notice must be sent to class members “whose names and addresses may be

                                  10   ascertained through reasonable effort.” Schneider, 2019 WL 1512265, at *2 (quoting Eisen v.

                                  11   Carlisle & Jacquelin, 417 U.S. 156, 173 (1974)). “If the names and addresses of class members

                                  12   cannot be determined by reasonable efforts, notice by publication is sufficient to satisfy the
Northern District of California
 United States District Court




                                  13   requirements of the due process clause and Rule 23.” Schneider, 2019 WL 1512265, at *2

                                  14   (internal citation omitted). The Federal Judicial Center has concluded that a notice plan that

                                  15   reaches at least 70% of the class is reasonable. Fed. Jud. Ctr., Judges’ Class Action Notice and

                                  16   Claims Process Checklist and Plain Language Guide 3 (2010),

                                  17   https://www.fjc.gov/sites/default/files/2012/NotCheck.pdf. District courts have “broad power and

                                  18   discretion vested in them by [Rule 23]” in determining the parameters of appropriate class notice.

                                  19   See Reiter v. Sonotone Corp., 442 U.S. 330, 345 (1979).

                                  20

                                  21    III.   DISCUSSION

                                  22   The Court will address each of Intero’s objections to the notice plan.

                                  23           A. The Azari Declaration

                                  24           Intero objects to the Azari declaration as an untimely expert opinion. Opp’n 4. Chinitz

                                  25   argues that the Rule 26 expert disclosure deadline only pertains to experts Chinitz intends to “use

                                  26   at trial to present evidence under Federal Rule of Evidence 702, 703, or 705.” Fed. R. Civ. P.

                                  27   26(a)(2); Reply 3. Chinitz confirmed that he will not be using Azari at trial and Azari’s sole role in

                                  28   this case is administering class notice. Reply 3. The Court agrees with Chinitz that Intero’s
                                                                                         3
                                          Case 5:18-cv-05623-BLF Document 151 Filed 12/01/20 Page 4 of 9




                                   1   objection is unfounded since Rule 26 and the case schedule apply to trial and not to notice. The

                                   2   Court OVERRULES Intero’s objection.

                                   3          Intero also specifically objects to paragraphs 6, 8, 12, 14, and 36-40 of the Azari

                                   4   Declaration because they contain “improper legal conclusions.” Opp’n 4. The Court

                                   5   OVERRULES this objection. Azari, through his personal, firsthand knowledge, establishes his

                                   6   credentials in the class notice field in paragraphs 6 and 8. Based on this foundation, it is

                                   7   permissible for him to base his opinion on facts or data in the case that the he has been made

                                   8   aware of or personally observed. Fed. R. Evid. 703. Azari offers his opinion on the proposed

                                   9   notice plan in paragraphs 12, 14, and 36-40. The Court finds nothing improper with these

                                  10   paragraphs.

                                  11          Finally, Intero specifically objects to paragraphs 10 and 11 because the testimony is based

                                  12   on hearsay, lacks foundation, and, according to Intero, Azari is not competent to testify to the
Northern District of California
 United States District Court




                                  13   matters contained therein. Opp’n 4. The Court is satisfied that Azari is competent. He is the

                                  14   director of legal notice for Hilsoft Notifications (“Hilsoft”), a business unit of Epiq. Azari Decl. ¶

                                  15   2. Hilsoft has experience in over 450 cases, including more than 40 multi-district litigations. Id. ¶

                                  16   4. Azari himself has extensive experience as a notice expert. Id. ¶¶ 5,6. Azari may base his opinion

                                  17   on acts or data in the case that he has been made aware of or personally observed. Fed. R. Evid.

                                  18   703. A class notice expert would reasonably rely on the kinds of facts or data used by Azari in

                                  19   forming his opinion on the subject, and those facts or data need not be admissible for the opinion

                                  20   to be admitted. Id. Intero’s objections to paragraphs 10 and 11 are OVERRULED.

                                  21          B. Direct Notice Plan

                                  22          Chinitz proposes a robust direct notice plan. Mot. 3-5. Chinitz’s plan begins with email

                                  23   notice for each class member for whom an email address is available, including emails found after

                                  24   running a reverse lookup process using available telephone-number data for class members. If

                                  25   email notice cannot be used, there will be postcard notice for each class member for whom the

                                  26   email notice is returned or bounces back as undeliverable and for each class member for whom

                                  27   Chinitz cannot identify an email address. Mot. 3. Intero objects to several aspects of the direct

                                  28   notice plan without proposing any alternate or better solutions. Opp’n 5-9. The Court finds all of
                                                                                          4
                                          Case 5:18-cv-05623-BLF Document 151 Filed 12/01/20 Page 5 of 9




                                   1   them to be merely speculative or unfounded.

                                   2          First, Intero objects to TransUnion running a reverse lookup on the bases that this method

                                   3   is not reasonably calculated to notify class members and could potentially notify people who are

                                   4   not qualified to be class members. Opp’n 5-6. Intero submits a declaration from Jennifer Smith, a

                                   5   consultant who supports Intero’s position that the reverse lookup process, as it will be used by

                                   6   Chinitz, will not provide notice to enough class members. See Decl. of Jennifer Smith (“Smith

                                   7   Decl.”), ECF 142-1. Chinitz asks the Court to strike this declaration for lacking foundation and

                                   8   evidentiary support. Reply 10. While the Court DENIES this request, the Court finds that the

                                   9   reverse lookup process has been recognized by other courts as a legitimate way to provide notice

                                  10   to class members in other Telephone Consumer Protection Act (“TCPA”) cases. Suppl. Decl. of

                                  11   Cameron Azari (“Azari Suppl. Decl.”) ¶¶ 4,6, ECF 144-2; See, e.g., Knapper v. Cox Comm’ns,

                                  12   Inc., 329 F.R.D. 238, 245 (D. Ariz. 2019) (recognizing the reverse lookup process is the industry
Northern District of California
 United States District Court




                                  13   standard and is commonly used in TCPA cases); Gergetz v. Telenav, Inc., No. 16-CV-04261-BLF,

                                  14   2018 WL 4691169, at *4 (N.D. Cal. Sept. 27, 2018) (finding notice plan administered by Azari

                                  15   compatible with due process).

                                  16          Intero also objects to the reverse lookup process in general, arguing both that it will not

                                  17   identify a large enough percentage of class members and that it will result in a “shotgun blast

                                  18   approach” that is impermissibly overbroad. Opp’n 5-8. The Court finds this argument speculative

                                  19   and not related to the applicable legal standard. Notice does not have to be perfect—it must be

                                  20   “the best notice that is practicable under the circumstances, including individual notice to all

                                  21   members who can be identified through reasonable effort.” Fed. R. Civ. P. 23(c)(2)(B). As stated

                                  22   previously, the reverse lookup process has been recognized in this Circuit as the industry standard

                                  23   for TCPA cases. Knapper, 329 F.R.D. at 245. Additionally, any issue about identifying who is

                                  24   entitled to recover is handled at the claims administration stage of the case. Briseno v. ConAgra

                                  25   Foods, Inc., 844 F.3d 1121, 1132 (9th Cir. 2017) (“[t]he due process question is not whether the

                                  26   identity of class members can be ascertained with perfect accuracy at the certification stage but

                                  27   whether the defendant will receive a fair opportunity to present its defenses when putative class

                                  28   members actually come forward.”) (internal citation omitted).
                                                                                         5
                                          Case 5:18-cv-05623-BLF Document 151 Filed 12/01/20 Page 6 of 9




                                   1          The cases Intero cites to support its proposition that the notice plan must be rejected

                                   2   because it is overly broad are not analogous to the case at hand. Yeoman v. Ikea U.S. W., Inc., No.

                                   3   11cv701 WQH (BGS), 2013 WL 5944245, at *4-*5 (S.D. Cal. Nov. 5, 2013) (rejecting proposal

                                   4   for email notice to all Ikea’s customers for whom Ikea has email information, including

                                   5   approximately 1 million addresses obtained before the class period); Thomas v. Baca, No. CV 04-

                                   6   08448 DDP SHX, 2012 WL 994090, at *2 (C.D. Cal. Mar. 22, 2012) (decertifying class because

                                   7   no records existed to identify up to two million potential class members); In re “Agent Orange”

                                   8   Product Liab. Litig., 818 F.2d 145, 169 (2d Cir.1987) (rejecting argument that individual mail

                                   9   notice should have been provided to all 2.4 million Vietnam Veterans, when far fewer than that

                                  10   number were exposed to Agent Orange and thus notice would have been considerably overbroad).

                                  11          In those cases, courts found no way to link individuals who would potentially receive

                                  12   notice and the individuals who are members of the class. For instance, in Yeoman, the court found
Northern District of California
 United States District Court




                                  13   “no link between individuals who may have provided their email addresses at some point between

                                  14   February 10, 2010 and February 28, 2011, and individuals who are members of the class.”

                                  15   Yeoman, 2013 WL 5944245, at *6. Here, no such problem exists – the email addresses that will

                                  16   receive notice are linked to phone numbers allegedly called by Intero during the relevant class

                                  17   period. And courts have found that, should the subscriber of a group calling plan who receives

                                  18   notice differ from the person that received the call at issue, “subscribers are typically in the best

                                  19   position possible to identify the phone’s ‘user,’ if it is not the subscriber.” Knapper, 329 F.R.D. at

                                  20   245.

                                  21          Finally, Intero asks the Court to require that Chinitz track which emails are never opened

                                  22   and subsequently mail a postcard to those individuals. Opp’n 8-9. Chinitz opposes this additional

                                  23   requirement on the basis that this holds email notice to a higher standard than mail notice, and the

                                  24   Ninth Circuit has made it clear that the “best practicable” notice requirement does not require that

                                  25   class members actually view a notice, see Silber v. Mabon, 18 F.3d 1449, 1454 (9th Cir. 1994).

                                  26   Reply 11-12. The Court agrees with Chinitz’s reading of Silber, where the Ninth Circuit drew a

                                  27   distinction between the traditional standard for class notice, “best practicable,” and “actually

                                  28   received” notice, the standard the Ninth Circuit rejected. Silber, 18 F.3d at 1454. The Court will
                                                                                          6
                                          Case 5:18-cv-05623-BLF Document 151 Filed 12/01/20 Page 7 of 9




                                   1   not require Chinitz to track whether the emails are actually opened.

                                   2          Accordingly, the Court approves of Chinitz’s direct notice plan.

                                   3          C. Use of Reverse Lookup Data

                                   4          Intero asks the Court to require Chinitz to provide Intero with the data it will supply to

                                   5   TransUnion in order to run the reverse lookup, as well as the results returned. Opp’n 9-10. Intero

                                   6   insists it needs this data to support its fundamental due process rights to know the names of the

                                   7   persons asserting a claim against the company. Opp’n 10; Briseno, 844 F.3d at 1131-32. Chinitz

                                   8   responds that he has agreed to provide Intero the requested information—and provided it two

                                   9   weeks before Intero filed its opposition motion asking the Court for this data—and requests that

                                  10   the Court order Intero to only use the reverse lookup and results data for notice and claims

                                  11   administration purposes. Reply 13-14. The Court agrees with Intero that it has a right to the data

                                  12   for the claims administration process, but not for any other purpose. Accordingly, the Court
Northern District of California
 United States District Court




                                  13   ORDERS Intero to only use the reverse lookup and results data for claims administration purposes

                                  14   and not any other purpose, including but not limited to summary judgment, Daubert proceedings,

                                  15   trial, or any other motions unrelated to claims administration.

                                  16          D. Indirect Notice

                                  17          Intero largely does not object to Chinitz’s indirect notice process, which Chinitz asserts is

                                  18   an essential part of the notice plan and capable of resolving any argued shortcomings with the

                                  19   direct notice plan. Reply 4. The one aspect of the indirect notice plan that Intero objects to is

                                  20   placing a banner advertisement to publicize the case on Intero’s website. Opp’n 9. Chinitz has

                                  21   agreed to withdraw this part of the proposal. Reply 4. Accordingly, the Court will STRIKE the

                                  22   proposed banner from the indirect notice plan.

                                  23          E. Notice Forms Language

                                  24          Intero proposes redline edits to Chinitz’s notice forms. See Opp’n 10, Ex. 5-7, Notice

                                  25   Forms 34-47, ECF 142-2. Chinitz has agreed to all of Intero’s proposed redlines. Reply 14.

                                  26   Chinitz has also agreed to Intero’s request to add an exclusion request form to the settlement

                                  27   website, allowing potential class members to print the opt-out form from the website and mail it as

                                  28   directed. Reply 14. However, Chinitz does not agree to allow electronic submission of the opt-out
                                                                                          7
                                          Case 5:18-cv-05623-BLF Document 151 Filed 12/01/20 Page 8 of 9




                                   1   form. Id. The Court agrees with Chinitz that submission of opt-outs by mail is standard and

                                   2   complies with due process. See Fitzhenry-Russell v. Coca-Cola Co., No. 5:17-CV-00603-EJD,

                                   3   2019 WL 6111378, at *5 (N.D. Cal. June 13, 2019) (requiring class settlement exclusion requests

                                   4   to be postmarked or personally delivered by opt-out deadline); Stuart v. State Farm Fire & Cas.

                                   5   Co., 332 F.R.D. 293, 300 (W.D. Ark. 2019) (rejecting email opt-out proposal and holding mail-in

                                   6   opt-out procedure provides necessary due process to class members). Accordingly, the Court

                                   7   ORDERS Chinitz to use the notice forms as edited by Intero and additionally include information

                                   8   about the exclusion request form in the short- and long-form notices. Opt-out forms must be

                                   9   returned by mail, not electronically.

                                  10           F. Conclusion

                                  11           The Court finds Chinitz’s notice plan, as modified above, as the best notice practicable

                                  12   under the circumstances, with the combination of direct and indirect notice plans appearing
Northern District of California
 United States District Court




                                  13   reasonably calculated to reach at least 70% of class members.

                                  14    IV.    ORDER

                                  15           For the foregoing reasons, IT IS HEREBY ORDERED that:

                                  16      1.   Intero’s objections to the Azari Declaration are OVERRULED;

                                  17      2. Chinitz’s objection to the Smith Declaration is OVERRULED;

                                  18      3. The Court approves the form and substance of the following documents attached to the

                                  19           Declaration of Tomio B. Narita, filed October 15, 2020, Dkt. No. 142-2: (1) Ex. 5, Email

                                  20           Notice; (2) Ex. 6, Postcard Notice; (3) Ex. 7., Long Form Notice. Chinitz shall add

                                  21           information regarding the exclusion request form on the settlement website to the notices

                                  22           and delete the language on the last page of Ex. 5 that allows exclusion requests to be

                                  23           submitted online;

                                  24      4. The Court approves the retention of Epiq Class Action & Claims Solutions, Inc. as Notice

                                  25           Administrator in this class action;

                                  26      5. The Court approves Chinitz’s direct notice plan as detailed in its motion and modified

                                  27           above.

                                  28      6. The Court approves Chinitz’s indirect notice plan and media plan as detailed in its motion
                                                                                         8
                                         Case 5:18-cv-05623-BLF Document 151 Filed 12/01/20 Page 9 of 9




                                   1         and modified above;

                                   2      7. Intero shall to only use the reverse lookup and results data provided by Chinitz for claims

                                   3         administration purposes and not any other purpose, including but not limited to summary

                                   4         judgment, Daubert proceedings, trial, or any other motions unrelated to claims

                                   5         administration;

                                   6      8. Email and Postcard Notice shall be sent 30 days from the date of this Order;

                                   7      9. The last day for opt-outs shall be 90 days from the date of this Order; and

                                   8      10. A list of opt-outs shall be filed with the Court 104 days from the date of this Order

                                   9

                                  10   Dated: December 1, 2020

                                  11                                                   ______________________________________
                                                                                       BETH LABSON FREEMAN
                                  12                                                   United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        9
